DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 01/27/2021
Claims 1, 9, 17 are amended.
Claims 2, 4, 5, 6, 10, 12, 13, 14, 18, 20, 21 are cancelled.
Claims 1, 3, 7, 8, 9, 11, 15, 16, 17, 19, 22, 23, 24 are resented for examination.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 

Response to Arguments
Claim Rejections - 35 USC § 103
1. The Applicant argues that they have amended the claims and that the claims are now not made obvious by the art of record.

In response the Examiner notes that while the art of record clearly teaches data error the art of record does not explicitly teach “a weather data error indicating that the weather data is missing” therefore the previous rejection is withdrawn.

Nevertheless; a new grounds of rejection is presented below.

Both of the following references teach the notion of missing data errors.

Allsop_2003 (Guidelines on Climate Observation Network and Systems, 2003, World Meterorological Organization, WMO/TC No. 1185) teaches “the completeness of data records is very important, as any dataset containing a large amount of missing data is of little use to climatologist” and that “measures should be in place to ensure that a data record is a complete as can realistically be obtained” and that the “100% should be an organization’s objective” (page 24) and also teaches that quality assurance of weather data should include checks and that “these checks can be augmented by software that performs intra- and inter-sensor and message checks” and that “monitoring software tools that are on a 24 hours, seven days a week basis” and allow for retrieval of missing data (page 41). Additionally page 38 teaches that during weather data gathering problems may be “encountered which would otherwise result in unacceptable errors or missing data”

Quality_Control_Concepts_2007 (Quality Control Concepts, National Weather Service Training Center, 08/06/2007) teaches to have automated quality control and also to have a “missing data report” which allows the elimination of poor weather data (page 6 of 7).

End Response to Arguments





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 3, 4, 7, 9, 11, 12, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cascia_2005 (US 2005/0192680 A1) in view of Gonzalez_2014 (US 2014/0229146 A1) in view of Hamstra_2016 (US 2016/0018125 A1)  in view of Allsop_2003 (Guidelines on Climate Observation Network and Systems, 2003, World Meterorological Organization, WMO/TC No. 1185)

Claim 1. Cascia_2005 teaches “A method for optimization (FIG 5 block 110: “generate optimal set points”; par 16: “… the objective function and responses of the thermal plant components are used to optimize the set points generated by the modeled thermal plant components…”; par 115: “… optimize the set points…”; par 117: “optimize”) of a chiller water plant with a chiller plant optimizer (par 4: “… the air conditioning system for a large commercial building typically includes one or more chillers…”; par 12: “the system model of the inventive system may include a chilled water plant model…”; par 54: “Chiller Power Model”), comprising: saving in a memory in response to a processor (par 31:”… models are computer programs that implement a set of mathematical equations for modeling… the objective function is a computer program that implements a polynomial equation… the optimization engine… is a weather data (abstract: “… weather data…”; par 115: “… FIG. 5 the method begins by receiving… weather data…”), configuration data (par 37: “… receives… manufacturing ratings…”; par 115: “… FIG. 5 the method begins by receiving building data…”; abstract: “… building data…”; FIG. 2 block 24: “manufacturer’s ratings”), and operational data (par 37: “… receives… historical data…”; FIG. 2 block 28: “historical system operating data”) associated with the chiller water plant (par 4: “… the air conditioning system for a large commercial building typically includes one or more chillers…”; par 12: “the system model of the inventive system may include a chilled water plant model…”; par 54: “Chiller Power Model”) and the operational data includes trend data collected at predetermined time periods (FIG 2 block 28: “historical system operating data”; par 7: “… mining of historical data for specific building characteristics and conditions…”; par 37: “… historical data 28…”; the predetermined time period is the time period preceding the present (i.e., the past)) generating with a processor (par 31: “… in one embodiment of the present invention, the system plant is implement on a computer having a Pentium processor or equivalent operating at 1.8 GHz. The computer is supported with a 60 MB hard drive and 128 MB of SRAM…”), a model of the chiller water plant using the weather data, the configuration data, operational data (FIG 1 block 24 inputs; FIG 2 blocks 28, 24) along with rules and formula (par 32: “… models are those modesl that may be implements using a fuzzy expert control system with crisp and fuzzy rules, genetic algorithms for optimizations, or neural networks…”; par 110: “… rules…”; par 116: “… rules…”; par 31: “… the objective function is a computer program that implements a polynomial equation…”; par 35: “… the following equations apply for a cooling plant…”; par 36: “a classical optimization of these equations determine the stored in the memory (par 31:”… models are computer programs that implement a set of mathematical equations for modeling… the objective function is a computer program that implements a polynomial equation… the optimization engine… is a computer program… Pentium processor… the computer is supported with a 60 MB hard drive and 128 MB of SRAM. The programs for implementing the system model 14, the objective function 18, and the optimization engine 20 may be written using software…”; par 32: “… a computer system having the resources noted above may also be used for the artificial intelligence implementation of system 10…”) generating an error code in response to at least one error that occurs in the generation of the model (FIG. 3 “errors” block 40 is the AI chiller plat model and inputs 44 include weather data as illustrated in FIG 1 and 4. par 26: “… block diagram depicting the process of training a neural network that may be used to implement the system model shown in FIG. 1…”; par 112 – 113 ), of the chiller water plant (abstract: “… the system comprises a system model for modeling components of a thermal plant… the system model includes models for thermal plant system components that may be implemented using… artificial intelligence models… or neural networks…”; par 4: “… the air conditioning system for a large commercial building typically includes one or more chillers for producing chilled water…”)finishing generation of the model without error (par 110: “… the accuracy of the neural network models is proven through a neural network training process…”) creating a plurality of reports associated with the model of the chiller water plant (FIG. 5 block 110: “generate optimal set points”)  

Cascia_2005 does not explicitly teach “and storing in the memory, the plurality of reports” nor “wherein the weather data includes typical meteorological year data” nor generating an error code in response to at least one error that occurs in the generation of the model, “wherein the at least one error includes a weather data error indicating that the weather data is missing” nor “in response to finishing the generation of the model without errors.”

Gonzalez_2014 teaches “and storing in the memory, the plurality of reports” (par 39: “… data is then transmitted to a cloud based data store 622. The optimization engine pools the data store 622 for variables for use in the model based optimization method. The optimization engine processes data, executes algorithms and then outputs results to a local data store 622. The optimization engine then polls the output data store 622 and transmits results…”).

Cascia_2005 and Gonzalez_2014 are analogous art because they are from the same field of endeavor called optimization. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Cascia_2005 and Gonzalez_2014. The rationale for doing so would have been that Cascia_2005 teaches an optimization engine that reports results and transmits them. Gonzolez_2014 teaches to store reported results from an optimization engine for transmittal. Therefore it would have been obvious to combine Cascia_2005 and Gonzalez_2014 for the benefit of transmitting reported results to obtain the invention as specified in the claims.

Cascia_2005 and Gonzalez_2014 does not teach “wherein the weather data includes typical meteorological year data” nor generating an error code in response to at least one error that occurs in the generation of the model, “wherein the at least one error includes a weather data error indicating that the weather data is missing”” nor “in response to finishing the generation of the model without errors.”

Hamstra_2016; however, does teach “wherein the weather data includes typical meteorological year data” (par 64: “Assemble 8760 TMY (Typical Meteorological Year) data”; par 48: “… historical weather (step 702) are loaded into an internal storage of the controller…”; FIG 7 block 702, 703).

Cascia_2005 and Gonzalez_2014 and Hamstra_2016 are analogous art because they are from the same field of endeavor called optimization. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Cascia_2005 and Hamstra_2016. The rationale for doing so would have been that Cascia_2005 teaches to collect weather data for use in optimization of cooling systems. Hamstra_2016 teaches that weather data used in cooling system optimization is historical data that is stored in internal storage and that weather data is typical meteorological year data. Therefore it would have been obvious to combine Cascia_2005 and Hamstra_2016 for the benefit of having weather data in order to optimize a cooling system to obtain the invention as specified in the claims.

Cascia_2005 and Gonzalez_2014 and Hamstra_2016 does not teach generating an error code in response to at least one error that occurs in the generation of the model, “wherein the at least one error includes a weather data error indicating that the weather data is missing”” nor “in response to finishing the generation of the model without errors.”

Allsop_2003 however, makes generating an error code in response to at least one error that occurs in the generation of the model, “wherein the at least one error includes a weather data error indicating that the weather data is missing” finishing generation of the model without error and “in response to finishing the generation of the model without errors” obvious by teaching “the completeness of data records is very important, as any dataset containing a large amount of missing data is of little use to climatologist” and that “measures should be in place to ensure that a data record is a 

Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and Allsop_2003 are analogous art because they are from the same field of endeavor called optimizing because Allsop_2003 optimizes weather data by ensuring that the weather data does not have errors. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Cascia_2005 and Allsop_2003. The rationale for doing so would have been. The rationale for doing so would have been that Cascia_2005 teaches to collect weather data and that weather data is provided as input and to train a neural network/artificial intelligence and to identify errors (FIG. 3 “errors” block 40 is the AI chiller plat model and inputs 44 include weather data as illustrated in FIG 1 and 4. par 26: “… block diagram depicting the process of training a neural network that may be used to implement the system model shown in FIG. 1…”; par 112 – 113) and Allsop_2003 teaches that weather data is critical to weather forecasting and that archives such as databases must have complete data otherwise they are not useful and therefore quality checks should be performed in order to identify when there is missing data and correct such errors. Therefore it would have been obvious to combine Cascia_2005 and Allsop_2003 for the benefit of removing errors from data so they don’t have a bad effect on modeling to obtain the invention as specified in the claims.


Claim 9. The limitations of claim 9 are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Cascia_2005 also teaches “a device” and “a memory” and “a processor” (par 31).

Claim 17. The limitations of claim 17are substantially the same as those of claim 1 and are rejected due to the same reasons as outlined above for claim 1. Cascia_2005 also teaches “A non-transitory computer readable media having a plurality of instructions, that when executed perform a method” (par 31).

Claims 3, 11, Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and and Allsop_2003 teach the limitations of claim 1, 9, 17 as outlined above. Cascia_2005 teaches “where saving weather data further includes, saving and contemporaneous meterological data in the memory” (par 29: “… receiving building data and weather data…”; par 115: “… the method begins by receiving building data and weather data…”). Gonzalez_2014 also teaches “where saving weather data further includes, saving and contemporaneous meterological data in the memory” ( par 28: “… based on the input conditions like the building load and external weather conditions…”).

Claims 4, 12, 20. Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and Allsop_2003 teach the limitations of claim 1, 9, 17 as outlined above. Cascia_2005 teaches “includes generating an error code in response to at least one error that occurs in the generation of the model” (par 112: “… any detected errors are used to further refine the neuron weights or other neural network design parameters…”; FIG. 3: “ERRORS”).


Claims 7, 15. Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and Allsop_2003 teach the limitations of claim 1, 9 as outlined above. Cascia_2005 teaches “further includes regenerating the model with changes in the configuration data resulting in an updated model” (FIG 2; FIG 4; par 37: “…. The process is continual with the characterization factors being updated on a periodic bases…”).


(2) Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and Allsop_2003 in view of Alexander_2016 (US 2016/0308473 A1).

Claims 8 and 16. Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and Allsop_2003 teach the limitations of claim 7, 15 as outlined above. Cascia_2005 and Gonzalez_2014 does not explicitly teach “where the re-running further includes initiating the re-running via a graphical user interface.”

Alexander_2016; however, teaches “where the re-running further includes initiating the re-running via a graphical user interface” (par 73: “… serve clients or local applications with information… configured to provide subsystem-spanning control to a graphical user interface (GUI)… provide configuration GUIs… can work with layers 410 – 420 to optimize building performance (e.g., efficiency, energy use, comfort… based on inputs received at interface 407 and/or BMS interface 409…”).

Cascia_2005 and Gonzalez_2014 and Hamstra_2016 and Allsop_2003 and Alexander_2016 are analogous art because they are from the same field of endeavor called optimization. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Cascia_2005 and Alexander_2016.
Cascia_2005 and Alexander_2016 for the benefit of optimizing for comfort to obtain the invention as specified in the claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/BRIAN S COOK/Primary Examiner, Art Unit 2127